The objection to the form of action might have been obviated at the trial by an amendment of the declaration, adding *Page 345 
a new count in trespass. Stebbins v. L. Ins. Co., 59 N.H. 143. And as the amendment, if made before the trial, would not have affected the trial or the verdict, it may be made now without disturbing the verdict. Roulo v. Valcour, 58 N.H. 347. It does not appear to be necessary to inquire whether case, or trespass, is the right form of action.
The question put to the plaintiff's husband was asked for the purpose of disparaging his credibility. How far justice required the cross-examination should be allowed to go in that direction was a question of fact to be determined at the trial term. Gutterson v. Morse, 58 N.H. 165. When the amendment is made, there will be.
Judgment on the verdict.
ALLEN, J., did not sit: the others concurred.